Citation Nr: 9936126	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether military retirement pay paid directly to the 
veteran's former spouse is countable as income to the veteran 
for VA pension purposes.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran entered active service in July 1960 and retired 
from service on December 31, 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from adverse determinations by the RO in Portland, 
Oregon, in March 1996 and February 1997.  The veteran has 
appealed these issues, as set out on the title page, and they 
are now before the Board for appellate review.  

Previously, a rating action in March 1993 had denied service 
connection for dysthymia and the veteran was notified of the 
denial that same month.  He did not appeal and that decision 
is final.  The veteran's current appeal is limited to the 
certified issue of service connection for PTSD.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The veteran retired from the United States Navy in 
December 1981; he served aboard ships off the coast of 
Vietnam and received the Vietnam Service Medal, the Vietnam 
Campaign Medal, the Armed Forces Expeditionary Medal, and the 
Vietnam Gallantry Cross.

3.  Neither service department evidence, including recognized 
military citations, nor other supportive evidence reflects 
that the veteran engaged in combat.

4.  The claimed in-service combat stressors are not supported 
by any evidence other than the veteran's statements.

5.  There is no competent medical evidence relating PTSD to 
any noncombat service stressor.  

6.  An Oregon divorce decree dated in August 1993 reflects 
that the veteran was to pay spousal support to his former 
spouse in the amount of $433 per month for her lifetime 
through the Navy Finance Center and that this represented 
one-half of his military retirement.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).  

2.  Military retirement payments made directly to the 
veteran's former spouse as spousal support are properly 
countable as income to the veteran for VA pension purposes.  
38 U.S.C.A. §§ 1503, 1521, 1522 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (1999); VAOPGCPREC 25-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

The claim of service connection for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, it is 
not inherently implausible.  The record includes several VA 
examination reports and treatment records documenting 
diagnoses of PTSD, which relate the diagnoses to the 
appellant's account of stressful events which he asserts that 
he experienced in Vietnam and aboard ships off the coast of 
Vietnam.  Moreover, for purposes of the analysis of whether 
the claim is well grounded, the Board must accept as truthful 
the appellant's alleged stressors.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Because the claim is well grounded, VA 
has a resulting statutory obligation to assist the appellant 
in the development of facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  Pursuant to that duty to assist, the 
veteran has been advised that more specific information 
concerning his claimed stressors is needed so that they can 
be verified.  

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim. After reviewing the 
record, the Board is of the opinion that any attempt to 
obtain additional information which might substantiate the 
veteran's account of stressors he experienced during his 
Vietnam service would be totally unproductive until and 
unless the veteran is able to provide additional details that 
would permit further meaningful research.  Given this fact, 
the Board is satisfied that all available evidence is on file 
and the statutory duty to assist the veteran in the 
development of evidence pertinent to his claim has been met.  
38 U.S.C.A. § 5107.  

Background.  Service records show that the veteran served 
aboard ships off Vietnam.  There is no indication in any 
official military records that the veteran served in Vietnam 
or otherwise was involved in combat during his period of 
service.  Service medical records do not show the presence of 
PTSD during service and it is not otherwise contended.  
Following service, the veteran filed his initial claim for 
service connection in February 1982.  PTSD was neither 
claimed at that time nor was it reported on VA examination in 
March 1982.  

Thereafter, the veteran filed a claim for service connection 
for PTSD in October 1992, but PTSD was not found on VA 
psychiatric examination in November 1992.  On examination, 
the veteran reported that his work on aircraft carriers was 
difficult, but he did not take fire from the enemy and that 
this was not a fear for him.  Pertinent diagnosis was 
dysthymia.  A rating action in March 1993 denied service 
connection for PTSD and dysthymia.  

On a VA PTSD questionnaire, dated in November 1993, the 
veteran reported being shot at while repairing aircraft at 
various locations in Vietnam and also of seeing crash 
landings on his carriers' decks with resulting loss of 
friends.  

In a letter in June 1995, the veteran stated that while he 
had not seen the type of action that would give you 
nightmares, he had seen planes crashing and exploding on the 
carriers' decks with loss of friends and also a friend being 
killed in an aircraft maintenance accident.  

On VA psychiatric examination in October 1995, the veteran 
reported that three of his buddies had been killed when their 
plane was hit by mortar fire when taking off from Da Nang 
airfield.  He also reported fearing for his life when in-
country and when aboard ship.  He reported that a sailor had 
committed suicide by ejecting himself from a plane on the 
carrier deck smashing himself into the carrier and that he 
had also been present when a plane exploded on deck killing 
eight people.  After examination, a diagnosis of PTSD was 
reported by the examiner.  On a social and industrial survey 
that same month, the veteran reported seeing a lot of combat 
and having friends killed in Vietnam.  Subsequent VA medical 
records show continuing diagnoses of PTSD based on the 
history of the service stressors furnished by the veteran.

In January 1996 correspondence, the veteran furnished 
additional information with respect to stressors.  He 
reported recovering body parts after an airplane crash.  He 
also reported seeing a shipmate sucked into a jet plane's 
intake and then waiting while the flight crew washed the 
little bit of remains overboard.  He indicated that he could 
only supply approximate dates for these events.  

In an April 1997 response to the RO's inquiry, the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), indicated that after extensive research of 
available records they could not verify the stressful 
incidents reported by the veteran in January 1996.  

The veteran furnished additional information concerning his 
stressors in May 1997 and at a hearing on appeal in February 
1998.  He also described additional service incidents.  The 
hearing officer again requested USASCRUR verify the veteran's 
stressors.  In a response, dated in August 1998, USASCRUR 
stated that while there had been crashes aboard the veteran's 
carrier and that planes had been lost, they were unable to 
verify that an aircraft from the veteran's carrier had been 
hit by mortar fire during takeoff from Da Nang airfield with 
resultant loss of life.  They were also unable to verify the 
crewman's suicide as reported by the veteran or a crash or 
explosion that resulted in the death of several crewman as 
reported by the veteran.  

In correspondence of March 1999, USASCRUR verified that a 
carrier crewman had been caught in the suction of a jet 
engine intake as described by the veteran, but that he had 
only sustained a laceration of the knee and multiple 
abrasions of the arm and back as a result.  

Criteria.  The Board notes that when the current claim began 
in 1995, the VA regulations relating to mental disorders in 
general had adopted the nomenclature of the 1987 edition 
(third edition, revised) of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-III-R).  However, the DSM had 
been revised in 1994 (DSM IV, the fourth edition).  On 
October 8, 1996, VA issued a final rule amending that portion 
of its Schedule for Rating Disabilities pertaining to mental 
disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996); see also 60 
Fed. Reg. 54,826 (Oct. 26, 1995).  The revised regulations 
took effect on November 7, 1996, and specifically adopted 
DSM-IV as the basis for the nomenclature of the rating 
schedule for mental disorders.  61 Fed. Reg. 52,700 (Nov. 
1996 amendments).  

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997)).  

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  

It is noted that that provisions of 38 C.F.R. § 3.304(f) in 
effect prior to the changes effective March 7, 1997, required 
that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. at 139.  However, as indicated 
above, this regulation was amended in June 1999, effective as 
of March 7, 1997.  This amendment, in part, eliminated the 
requirement of a "clear diagnosis."  61 Fed. Reg. 32,807-
32,808.  In the instant case, the Board finds that the 
amendments to 38 C.F.R. § 3.304(f) were to conform the 
regulation to the Court's holding in Cohen, supra, and that 
elimination of the requirement of a "clear diagnosis" 
lessened the burden on the veteran.  Therefore, the Board 
concludes that the veteran will not be prejudiced by the 
Board's adjudication of his claim under the revised criteria 
of 38 C.F.R. § 3.304(f).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. Whether a 
veteran engaged in combat with the enemy must be determined 
through recognized military citations or other service 
department evidence.  In other words, the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to corroborate the veteran's 
assertions that he engaged in combat with the enemy.  Zarycki 
at 98.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Where the veteran did 
not engage in combat with the enemy, his uncorroborated 
testimony, is insufficient to establish the alleged noncombat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  

Analysis.  There was no showing of PTSD in service and PTSD 
was not shown on VA examinations in March 1982 or November 
1992.  It was first reported many years after service 
discharge and the veteran attributes it to traumatic events 
he experienced in service.  

The Board notes that since 1995, the medical records provide 
a continuing diagnosis of PTSD; however, the claims file does 
not provide credible supporting evidence that any of the 
claimed in-service stressors necessary for a grant of service 
connection for PTSD actually occurred.  

As noted above, the current record does not establish that 
the veteran was "engaged in combat with the enemy."  Service 
department evidence does not indicate that the appellant was 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, which 
would constitute conclusive evidence of the claimed in-
service stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  The service records do not show that the veteran 
was in Vietnam as claimed by him.  No other evidence has been 
submitted to support the veteran's allegation that he was in 
Vietnam.  Therefore, the Board concludes that the record does 
not show that the veteran engaged in combat with the enemy.  

Rather, the record shows that the veteran served aboard ships 
off the coast of Vietnam during the Vietnam era.  He received 
no combat-related awards or decorations.  There is no 
evidence of record, other than the veteran's own 
unsubstantiated claims and testimony, showing that he was 
involved in any combat in Vietnam during his period of 
service.  Based on the overwhelming evidence of record, the 
veteran is not shown to have engaged in combat with the enemy 
during his period of service.  

The veteran could support his allegation of exposure to 
combat by providing credible supporting evidence that the 
claimed in-service stressors actually occurred.  Where VA 
determines that the appellant did not engage in combat, his 
lay testimony, by itself, will not be enough to corroborate 
the occurrence of the alleged stressors.  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Adjudicatory personnel, not medical 
examiners, must resolve the question of the existence of an 
event claimed as a recognizable stressor.  If it is concluded 
that the record corroborates the existence of such stressors, 
then an analysis of the medical evidence must focus on the 
sufficiency of the stressor and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  West v. Brown, 7 Vet. App. 70, 76 (1994).  

Here, some of the claimed stressors are alleged to have 
occurred while he was in Vietnam to repair and recover 
aircraft, while others are said to have occurred on the 
aircraft carrier itself, but there is nothing in the record 
to support a finding that the veteran participated in such 
missions to Vietnam or that the claimed traumatic incidents 
actually occurred.  These alleged service events are not 
documented in the current record and the veteran has not 
furnished sufficient supporting evidence to allow 
verification of these alleged events.  The veteran has also 
not identified any available records or other evidence that 
might be obtained that would serve to substantiate his 
claimed stressors.  

The appellant's accounts of stressor events contained in his 
statements, hearing testimony and on the various examination 
and medical reports, consist of vague allegations concerning 
incidents and events that for the most part are not 
documented or verified by the present record.  Considering 
the absence of supporting evidence of any kind, the veteran's 
statements and testimony as to his claimed in-service 
stressors may not serve as a basis for establishing that the 
claimed stressors actually occurred.  

With respect to the veteran's credibility, the Board notes 
that over time he has presented conflicting statements as to 
whether or not he had any combat exposure.  Also, most of his 
claimed stressors are not supported by any other independent 
evidence of record and are unverifiable.  Further, the one 
incident that has been verified was greatly exaggerated by 
the veteran.  He stated that the remains of a crewman, who 
had been sucked into a jet engine, were washed off the deck, 
whereas the actual records show said crewman was merely sent 
to sickbay for treatment of a laceration and abrasions.  

Consequently, the Board finds that the record contains only 
the appellant's lay testimony concerning stressful events in 
service, which "by itself, will not be enough to establish 
the occurrence of the alleged stressor."  Zarycki, 6 Vet. 
App. at 98.

In this regard, the Board is not bound to accept the opinions 
of physicians whose diagnoses of PTSD were based on an 
unverified and inaccurate history of stressful events as 
related by the appellant.  "Just because a physician or 
health care professional accepted appellant's description of 
his Vietnam experiences as credible, and diagnosed the 
appellant as suffering from PTSD, does not mean the Board is 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  While an examiner 
can render a current diagnosis based upon his examination of 
the claimant, without a thorough review of the record an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the appellant.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1995).  "An opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

The post-service medical records show that the veteran's 
diagnoses of PTSD have been based on the unverified history 
of stressors provided by the veteran to examining and 
treating physicians.  This is a history that is not supported 
by any other evidence of record and concerns events that have 
not and cannot be verified.  The veteran's stressor claims 
have not been verified as the veteran has not furnished 
sufficient information to help establish that the alleged 
events actually took place.  Thus, the current diagnosis of 
PTSD is not based on verified service stressors as required 
by law, but on the unsupported history furnished to 
physicians by the veteran.  Thus, the veteran's currently 
diagnosed PTSD is not shown by the evidence of record to be 
related to his military service or any incident therein.  

The only favorable evidence is the self-serving statement of 
the veteran, whose credibility is questionable at best.  
Further, he has furnished no competent medical evidence 
relating his PTSD to any service incident nor is such 
otherwise shown in the record.  The record shows that all of 
the diagnoses of PTSD of record have been based on the 
unverified stressors reported by the veteran.  

While the Board has considered the veteran's contentions that 
the claimed stressors resulted in PTSD, nothing in the claims 
folder shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render such a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, these unsupported contentions of the 
veteran concerning such stressor cannot serve as the basis to 
establish the presence of a PTSD of service origin.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD and this claim 
must be denied.  

Pension Income

Background.  The veteran retired from military service in 
December 1981 and has since been in receipt of military 
retirement pay.  

The veteran was divorced from his wife of 28 years in 
September 1993.  The divorce decree was entered by the Oregon 
Circuit Court for the County of Douglas.  Paragraph 3 of the 
divorce decree awards $433 of the veteran's monthly military 
retirement pay the his former spouse as spousal support.  
This money was to be paid monthly directly to the former 
spouse by the Navy Finance Center.  Paragraph 4 shows that 
with respect to the division of property that all property 
had already been mutually divided.  

In September 1995, the veteran applied for VA improved 
pension benefits.  He reported his only income as military 
retirement totaling over $10,000 a year.  He also noted that 
his former spouse received $433 per month of these benefits.  

In a March 1996 letter, the veteran was advised that his 
military retirement pay, that was in excess of $10,000, 
exceeded the VA pension limit of $8,246 for a single veteran 
like himself and that pension benefits were not payable.  

The veteran disagreed with this determination.  He argued 
that his ex-wife's payments of $433 per month (over $5,000 
per year) should not be countable as his income as it goes 
directly to her.  At a hearing on appeal in May 1997, the 
veteran reiterated his arguments that the money that went 
directly to his former spouse should not be considered as 
income to him and that if it were not so considered that he 
would be entitled to VA pension payments.  

Criteria.  The law provides that "[t]he Secretary shall pay 
to each veteran of a period of war who meets the service 
requirements . . . and who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct, pension at the rate 
prescribed by this section . . . ."  38 U.S.C.A. § 1521(a) 
(West 1991).  Section 1521 further provides that "[t]he rate 
payable shall be reduced by the amount of the veteran's 
annual income . . . ."  38 U.S.C.A. § 1521(e).  Section 
1522(a) states that the Secretary "shall" deny or discontinue 
the payment of a veteran's pension based upon consideration 
of the annual income of the veteran.  See also 38 C.F.R. § 
3.23(b) (1999), to the same effect.

VA nonservice-connected pension benefits are income-based.  
Payments of VA pension benefits are made at the specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 1991).  

The statutory provision that governs determinations with 
respect to annual income provides that all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income) shall be included, with 
the exception of certain enumerated categories.  38 U.S.C.A. 
§ 1503(a) (West 1991).  See Martin v. Brown, 7 Vet. App. 196, 
199 (1994).  ("The statute and VA regulations provide that 
'annual income', as defined by statute and applicable 
regulation, includes payments of any kind from any source, 
unless explicitly exempted by statute or regulation.")  See 
also 38 C.F.R. §§ 3.271 ("payments of any kind from any 
source shall be counted as income") and 3.272 (enumerating 
categories to "be excluded from countable income for the 
purpose of determining entitlement to improved pension").  

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and precedent 
opinions of the Chief Legal Officer of the Department.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  

Analysis.  As noted above, the general rule is that all 
income from every source will be counted for computation of 
VA pension benefits unless such income is specifically 
excluded by regulation.  See 38 C.F.R. §§ 3.271, 3.272.  
Payments of military retirement pay made directly to a former 
spouse as spousal support is not specifically excluded under 
the above cited criteria.  Such spousal support payments are 
made under court order to a former spouse from a veteran's 
military retirement.  In such a case, the veteran maintains 
ownership of his retirement benefits, but is directed by the 
court to pay spousal support of a given amount.  

However, if such payment are made to a former spouse as a 
result of a division of marital property, then she becomes 
the owner of that part of the asset so designated.  In such a 
case, the veteran would not retain any interest in her 
property and any income derived by her could not be assigned 
to the veteran.  

Thus, the question presented is whether the payments to the 
former spouse represent a division of a marital asset or 
spousal support with the veteran retaining ownership of the 
military retired pay.  That is, whether moneys paid to the 
veteran's former spouse are properly classified as "income" 
of the veteran.  

In July 1997, General Counsel for VA issued a precedential 
opinion on this very matter (VAOPGCPREC 25-97) which 
considered all of the applicable laws and regulations 
including the Uniformed Services Former Spouses' Protection 
Act (USFSPA), Pub. L. No. 97-252, Title X, 96 Stat. 718, 730 
(1982), as amended, and the laws of the State of Oregon.  

The question addressed in this opinion was:  Should military 
retired pay that is paid directly to a veteran's ex-spouse by 
a military finance center pursuant to a divorce decree or 
garnishment order be considered income of the veteran for 
purposes of determining his or her entitlement VA need-based 
benefits?  

The opinion noted that the USFSPA provides that, subject to 
limitations specified therein, "a court may treat disposable 
retired pay payable to a member for pay periods beginning 
after June 25, 1981, either as property solely of the member 
or as property of the member and his spouse in accordance 
with the law of the jurisdiction of such court."  10 U.S.C.A. 
§ 1408(c)(1).  The subject case of the precedent opinion 
arose under the laws of Oregon and those laws were considered 
in rendering the opinion.  

The opinion held that whether military retired pay paid 
directly to a veteran's ex-spouse by a military finance 
center pursuant to a divorce decree must be included in the 
veteran's annual income for purposes of determining 
eligibility for need-based veterans' benefits is dependent 
upon the property rights of the parties in the military 
retired pay, as determined in the pertinent divorce decree 
and any related property settlement, interpreted in light of 
applicable state law.  Where, in a divorce proceeding, 
military retired pay is treated as marital property and 
divided between the parties to the proceeding, only that 
portion of the retired pay which is determined to be the 
property of the veteran is countable as income of the veteran 
for purposes of determining entitlement for need-based 
veterans' benefits.  Where no such division of property has 
occurred, the full amount of such retired pay is attributable 
to the veteran, regardless of whether all or a portion of the 
retired pay is paid directly to the veteran's ex-spouse 
pursuant to a voluntary or involuntary allotment or a 
garnishment order.  

In the present case before the Board, evaluating the 
respective property interests of the veteran and his former 
spouse with respect to military retired pay requires 
examination of the terms of the divorce decree.  The terms of 
the divorce decree in this case clearly establish that the 
veteran's military retired pay was not divided as property in 
the divorce action.  Paragraph 4, wherein "property" is 
divided makes no mention of military retirement pay being 
subject to such division.  Further, Paragraph 3 of the decree 
specifies that the veteran's retired pay is going to the 
former spouse as spousal support.  Thus, the decree on it 
face shows that the veteran's retired pay was not divided as 
a marital asset, but  represents spousal support which was to 
cease upon the death of the former spouse.  

The effect of the court's divorce decree is that the veteran 
retained full ownership of the retired pay, although a 
portion of that pay was to be paid directly to the former 
spouse as spousal support.  Accordingly, the applicable legal 
authority and the facts in this case support a finding that 
amounts paid to the veteran's former spouse are countable as 
the veteran's income for purposes of determining entitlement 
to improved pension.  The Board has carefully reviewed the 
entire record in this case but the question presented here is 
one which is settled as a matter of law.  In this regard, the 
Board notes that it is bound to follow the holding of VA 
General Counsel in VAOPGCPREC 25-97.  Accordingly, the 
appellant's claim must be denied.


ORDER

Service connection for PTSD is denied.  

Military retirement pay paid directly to the veteran's former 
spouse is properly included as countable income for VA 
pension purposes, the appeal is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

